Case: 15-10777   Date Filed: 07/24/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10777
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:12-cv-60719-KAM

KAREN LESNICK-OAKES,

                                                            Plaintiff-Appellant,


                                  versus

AMERICAN AIRLINES, INC.,
a subsidiary of AMR Corporation
other
American Airlines Pension Benefits Administration Committee,
AMERICAN AIRLINES PENSION BENEFITS ADMINISTRATION
COMMITTEE,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 24, 2015)

Before MARCUS, ROSENBAUM and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 15-10777     Date Filed: 07/24/2015    Page: 2 of 4


      Karen Lesnick-Oakes, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of her employer, American Airlines, Inc.

(“American”) and American Airlines Pension Benefits Administration Committee

(“PBAC”) on her civil complaint, filed pursuant to the Employment Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132. Her complaint sought

a refund of insurance premiums from American’s Group Life and Health Benefits

Plan (the “Plan”) for medical coverage of her daughter on the ground that the

coverage was erroneously reinstated upon Lesnick-Oakes’s return to work from a

leave of absence. On appeal, she argues that the district court erred in: (1) limiting

its review to the administrative record; and (2) granting summary judgment

because the PBAC’s decision was wrong. After careful review, we affirm.

      We review a district court’s ruling affirming a plan administrator’s ERISA

benefits decision de novo, applying the same legal standards as the district court.

Blankenship v. Metro. Life Ins. Co., 644 F.3d 1350, 1354 (11th Cir. 2011).

      First, we find no merit to her claim that the district court erred in limiting its

review to the administrative record.        As we’ve held, “[r]eview of [a] plan

administrator’s denial of benefits is limited to consideration of the material

available to the administrator at the time it made its decision.” Id. Accordingly,

the district court did not err in limiting its review to the administrative record.




                                            2
               Case: 15-10777    Date Filed: 07/24/2015    Page: 3 of 4


      We are also unpersuaded by Lesnick-Oakes’s claim that the district court

erred in granting summary judgment. Although ERISA does not provide any

standards for reviewing a plan administrator’s determination, we have developed

the following six-part test:

      (1) Apply the de novo standard to determine whether the claim
      administrator’s benefits-denial decision is “wrong” (i.e. the court disagrees
      with the administrator’s decision); if it is not, then end the inquiry and affirm
      the decision.

      (2) If the administrator’s decision in fact is “de novo wrong,” then
      determine whether he was vested with discretion in reviewing claims; if not,
      end judicial inquiry and reverse the decision.

      (3) If the administrator’s decision is “de novo wrong,” and he was vested
      with discretion in reviewing claims, then determine whether “reasonable”
      grounds supported it (hence, review his decision under the more deferential
      arbitrary and capricious standard).

      (4) If no reasonable grounds exist, then end the inquiry and reverse the
      administrator’s decision; if reasonable grounds do exist, then determine if he
      operated under a conflict of interest.

      (5) If there is no conflict, then end the inquiry and affirm the decision.

      (6) If there is a conflict, the conflict should merely be a factor for the court
      to take into account when determining whether an administrator’s decision
      was arbitrary and capricious.

Id. at 1355.

      Our inquiry in this case ends after application of the first prong of the test --

based on the record available to the PBAC, its decision that Lesnick-Oakes was not

entitled to a refund was not “de novo wrong.” As the PBAC explained, the Plan


                                          3
              Case: 15-10777     Date Filed: 07/24/2015      Page: 4 of 4


guidelines required Lesnick-Oakes to file a life event requesting that her daughter’s

medical coverage be waived within 60 days of Lesnick-Oakes’s return to work.

Because she failed to make this request when she returned to work in 2010, the

benefits she had in place prior to her 2006 leave-of-absence, which included

medical coverage for herself and her daughter, were automatically reinstated.

Moreover, the guidelines provide that benefit elections made during a leave-of-

absence only apply for the duration of the leave-of-absence.            Thus, although

Lesnick-Oates waived medical coverage in February 2011, that waiver only

applied to the duration of her January 2011 leave-of-absence; when she returned to

work in March 2011, the benefits that she had in place prior to her January 2011

leave-of-absence were automatically reinstated.     Finally, her argument that her

daughter’s coverage must have been a mistake because her son’s coverage was a

mistake is without merit. Unlike her son, her daughter was a covered dependent in

2006, and therefore, was properly re-enrolled in benefits.

      In short, the PBAC’s decision was based on the explicit terms of the plan

guidelines and was not de novo wrong. Accordingly, the district court did not err

by granting summary judgment to American Airlines and PBAC.

      AFFIRMED.




                                         4